Citation Nr: 0104417	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable rating for pneumothorax.

2.  Entitlement to a compensable rating for tuberculosis, 
pulmonary, chronic, moderately advanced.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal was docketed at the Board in 1999.  A Video 
Conference hearing was conducted by the undersigned Member of 
the Board in February 2000.

At the above-cited February 2000 hearing, the veteran 
asserted claims for secondary service connection for 
headaches and for nasal disability.  These claims are, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
pneumothorax include 
post-bronchodilator Forced Expiratory Volume [FEV]-1 of 78% 
predicted, and pre-bronchodilator Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method of 76% 
predicted.

2.  The veteran's service-connected tuberculosis, pulmonary, 
chronic, moderately advanced, occasions neither dyspnea nor 
any ascertained impairment in his overall health; neither 
emphysema nor bronchitis is shown.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for pneumothorax 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.321, and Part 4, Diagnostic Code 
6843 (2000).

2.  The criteria for a compensable rating for tuberculosis, 
pulmonary, chronic, moderately advanced, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.10, and Part 4, Diagnostic Code 
6722 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 State. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 State. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of the claims on appeal has been met.  The veteran has been 
examined for VA for compensation purposes and all indicated 
treatment records have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for pneumothorax, for which 
the RO has assigned a noncompensable rating in accordance 
with the provisions of Diagnostic Code 6843 of the Rating 
Schedule; and for tuberculosis, pulmonary, chronic, 
moderately advanced, rated noncompensable under Diagnostic 
Code 6722.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of each disability for 
which entitlement to an increased rating is asserted.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
either disability for which entitlement to a compensable 
rating is currently asserted on appeal.


I.  Pneumothorax

Under Diagnostic Code 6843, a 10 percent rating is warranted 
for pneumothorax manifested by Forced Expiratory Volume 
[FEV]-1 of 71- to 80-percent predicted, or; FEV-1/FVC [Forced 
Vital Capacity] of 71 to 80 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for pneumothorax manifested by FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO(SB) of 56 to 65 percent predicted.

The veteran asserts that, after walking two miles on a flat 
surface, he experiences shortness of breath.  He also 
indicates that he experiences mild shortness of breath if he 
is in a room that is not air-conditioned.  In this regard, 
when he was examined by VA in April 1999, the veteran was 
noted to have decreased breath sounds on the left base 
posteriorly in the chest.  Pulmonary function testing 
accomplished in conjunction with the examination disclosed 
that the veteran had pre-bronchodilator FVC of 86% and FEV-1 
of 86%; and post-bronchodilator FVC of 80% and FEV-1 of 78%, 
with FEV-1/FVC of 96%.  Pre-bronchodilator DLCO(SB) was 76% 
of predicted.  The attending examiner described the veteran's 
effort as being "fair".  The VA examiner described the 
veteran's pulmonary function testing (PFT) as having revealed 
"a diffuse decrease in total lung capacity while diffusion is 
normal."  The testing was interpreted to be suggestive of 
"combined mild obstructive and mild restrictive [lung] 
disease."  

In considering the veteran's claim of entitlement to a 
compensable rating for his service-connected pneumothorax, 
the Board is of the opinion, owing to the reasoning advanced 
hereinbelow, that such evaluation is in order.  In reaching 
the foregoing conclusion, the Board would point out that a 
compensable rating would inhere if PFT revealed FEV-1 of 71- 
to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent.  
While one of the corresponding findings on PFT accomplished 
by VA in conjunction with the above-addressed VA examination 
was a pre-bronchodilator FEV-1 of 86%, the post-
bronchodilator FEV-1 of 78% was (and is) slightly within the 
parameter (i.e., 71- to 80-percent predicted) representative 
of disablement warranting a 10 percent rating.  In addition, 
the pre-bronchodilator DLCO(SB) on the recent PFT was 76% of 
predicted, a finding within the related parameter (i.e., 
(DLCO(SB) of 66 to 80 percent predicted) representative of 
disablement warranting a 10 percent rating.  Accordingly, a 
compensable (i.e., 10 percent) rating for the veteran's 
pneumothorax is granted.

On further consideration, however, of the matter of whether a 
yet higher evaluation (i.e., one in excess of 10 percent) is 
warranted for the veteran's service-connected pneumothorax, 
the Board is well persuaded that it is not.  In this regard, 
the findings on the above-addressed PFT are in no instance 
commensurate with any parameter of lung capacity (i.e., FEV-1 
of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO(SB) of 56 to 65 percent predicted) as would 
warrant a 30 percent disability rating.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; and Part 4, Diagnostic Code 6843.

The Board has, in addition, with respect to the veteran's 
above-addressed claim for a compensable rating for 
pneumothorax, considered the pertinent aspect of the 
discussion advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), i.e., that bearing on ratings assigned in conjunction 
with original claims.  In consideration thereof, and because 
the veteran's related (original) claim was received on 
October 8, 1997, the above-granted 10 percent rating for 
pneumothorax, as is reflected in the "ORDER" at the end of 
this decision, is granted from October 8, 1997.  At no time 
during the appeal period has the disability at issue been 
greater than 10 percent disabling.


II.  Tuberculosis, Pulmonary, Chronic, Moderately Advanced

Service connection for the veteran's pulmonary tuberculosis 
was established in 1946, at which time an original rating of 
100 percent was awarded.  Such rating was thereafter reduced, 
in steps, and a noncompensable rating, effective from 
December 14, 1960, was assigned (for "arrested" pulmonary 
tuberculosis) in a rating decision entered in September 1959.  
Such noncompensable rating, under Diagnostic Code 6722, was 
continued in a rating decision entered in June 1999, from 
which the present appeal ensued.

Pursuant to Diagnostic Code (DC) 6722, as to ratings for 
pulmonary tuberculosis when entitlement had been established 
prior to or on August 19, 1968, 38 C.F.R. § 4.97, DC 6702 
provides for a 100 percent schedular evaluation for chronic, 
moderately advanced, active pulmonary tuberculosis.  In 
accordance with the provisions of DC 6722, moderately 
advanced, inactive pulmonary tuberculosis is provided a 100 
percent evaluation for two years after date of inactivity, 
following active pulmonary tuberculosis, which was clinically 
identified during active service, or subsequently.  
Thereafter, for four years, or in any event, to six years 
after date of inactivity, a 50 percent evaluation is 
warranted.  Thereafter, for five years, or to eleven years 
after date of inactivity, a 30 percent evaluation is 
warranted.  Following far-advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent evaluation is warranted.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc., a 
20 percent evaluation is warranted.  Otherwise a 
noncompensable evaluation is warranted.

When the veteran was examined by VA in April 1999, the 
examiner indicated that there was no evidence that the 
veteran's pulmonary tuberculosis had "re-activat[ed]".  As 
noted above, to warrant a compensable rating (of 20 percent) 
for pulmonary tuberculosis, there must be continued 
disability in the form of emphysema, dyspnea on exertion, 
impairment of health, etc.  However, the report pertaining to 
the veteran's examination by VA in April 1999 reflects no 
assessment of any chronic lung pathology, such as emphysema 
(or bronchitis).  In addition, while the veteran alluded to 
experiencing shortness of breath when walking, he indicated 
that the same was only of "occasional[]" frequency and, at 
his February 2000 personal hearing, he related that he was 
able to walk a distance of two miles, "nonstop" moreover, 
without experiencing shortness of breath (see page 12 of 
transcript). Thus, the Board is well persuaded that true 
dyspnea is not shown.  Finally, the veteran neither alleges 
(he indicated on the VA examination that he walked "almost 
two miles every two days") that his pulmonary tuberculosis 
occasions any impairment involving his health, and the record 
reflects no clinical ascertainment of the same.  Given the 
foregoing, then, the Board is of the opinion that his current 
noncompensable rating for pulmonary tuberculosis is proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to pulmonary tuberculosis-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, as noted above, the 
veteran (who as recently as 1999 reportedly walked "almost 
two miles every" other day) indicated at the February 2000 
personal hearing that he was able to continuously walk a 
distance of two miles without experiencing shortness of 
breath.  The foregoing consideration, in the Board's view, 
militates persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected pulmonary tuberculosis more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 4.7, 4.10, 
and Part 4, Diagnostic Code 6722.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently retired) has not asserted or offered any 
objective evidence that the disablement occasioned by either 
of his above-addressed disabilities at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

The Board has also considered the veteran's hearing testimony 
in making the decisions herein.  While his testimony is 
considered credible insofar as he described his 
symptomatology and expressed his belief in the merits of his 
claims, he is not competent to offer medical opinions or 
diagnoses.


ORDER

A 10 percent rating for pneumothorax is granted from October 
8, 1997, subject to the criteria applicable to the payment of 
monetary benefits.

A compensable rating for tuberculosis, pulmonary, chronic, 
moderately advanced, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

